DETAILED ACTION

The amendments filed on 06/08/2021 have been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second portion of the fluid passageway recited in claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 17, the applicant recites “the valve”. There is insufficient antecedent basis for this feature in the claim. Claims 8-9 are also rejected as being dependent on claim 7. 
In claim 8, line 5, the applicant recites “a portion of the fluid passageway”. It is not clear if this portion of the fluid passageway is the same portion as the portion of the fluid passageway recited in claim 7. 
In claim 8, line 6, the applicant recites “a surface of the wellbore”. It is not clear if this portion of the same surface is the surface recited in claim 7. The examiner will assume that the applicant is referring to the same surface. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Palacios (US 20110114334).

Regarding claim 1, Palacios discloses a method of providing an underbalance in a wellbore, the method comprising: positioning a surge assembly (505) within the wellbore (abstract, fig 6); bypassing a differential chamber (520) that extends along a portion of the length of the surge assembly when flowing fluid (600) through a fluid passageway (120) that extends along the length of the surge assembly (fig 6), wherein the differential chamber, when bypassed, is fluidically isolated from a portion of the wellbore surrounding the surge assembly (fig 6); and placing a first portion (annotated fig 9) of the fluid passageway in fluid communication with the differential chamber to create an underbalance in the first portion of the fluid passageway (annotated fig 9), wherein the first portion of the fluid passageway, when placed in fluid communication 

Regarding claim 2, Palacios further discloses that the surge assembly forms a portion of a working string that extends from a surface of the wellbore (abstract, figs 6-11); wherein the surge assembly is positioned, along the working string, between the surface of the wellbore and a downhole tool (abstract, figs 6-11,); and wherein the method further comprises operating the downhole tool using the fluid passageway after placing the fluid passageway in fluid communication with the differential chamber (fig 3, [0055]).

Regarding claim 3, Palacios further discloses that the surge assembly comprises: a first tubular (100) that forms the fluid passageway (fig 6); and a second tubular (510) that is disposed about the first tubular to create a first annulus (520) that forms the differential chamber (fig 6).

Regarding claim 4, Palacios further discloses that placing the fluid passageway in fluid communication with the differential chamber comprises opening a valve (200, 210) that is formed in a wall of the first tubular (figs 6-11).

Regarding claim 5, Palacios further discloses that the surge assembly forms a portion of a working string (abstract, figs 6-11); wherein the fluid passageway extends within the working string from a surface of the wellbore (abstract, figs 6-11), through the 

Regarding claim 6, Palacios further discloses that the portion of the fluid passageway that extends to the end portion of the working string is in fluid communication with a second annulus (530) formed between the working string and the wellbore such that opening the valve places the second annulus in fluid communication with the differential chamber (figs 6-11).

Regarding claim 11, Palacios further discloses that the surge assembly comprises: a first tubular (100) that forms the differential chamber (fig 1); and a second tubular (510) that is disposed about the first tubular to create an annulus that forms the fluid passageway (figs 6-11).

Regarding claim 12, Palacios further discloses that the surge assembly is oriented within the wellbore so that the first portion of the fluid passageway is positioned downhole from the second portion of the fluid passageway (annotated fig 9). 


    PNG
    media_image1.png
    866
    713
    media_image1.png
    Greyscale




Allowable Subject Matter

Claim 10 is allowed. 
s 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed on 06/08/2021 have been fully considered but they are not persuasive. 
Applicant states that Palacio invention fails to create an underbalance in the first portion of the fluid passageway. The examiner respectfully disagrees. In fact, fluid communication can between the first portion and the chamber can create an underbalance in the first portion (see annotated fig 9).
Applicant further states that Palacio fails to disclose that the first portion of the fluid passageway, when placed in fluid communication with the differential chamber, is fluidically isolated from a second portion of the fluid passageway. The examiner respectfully disagrees. In fact, in the state shown in annotated fig 9, the first portion of the fluid passageway is fluidically isolated from a second portion of the fluid passageway, with the first portion fluidically isolated from a second portion of the fluid passageway (see annotated fig 9). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
9/8/2021